        Case 1:15-cv-12939-LTS Document 1309 Filed 05/01/19 Page 1 of 2

                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                     CIVIL ACTION NO.: 1:15-CV-12939-LTS

METROPOLITAN PROPERTY AND                            )
CASUALTY INSURANCE COMPANY, and                      )
THE COMMERCE INSURANCE COMPANY,                      )
     Plaintiffs/Counterclaim Defendants,             )
                                                     )
       v.                                            )
                                                     )
SAVIN HILL FAMILY CHIROPRACTIC, INC.,                )
et als.,                                             )
         Defendants,                                 )
                                                     )
       and                                           )
                                                     )
LAW OFFICES OF JEFFREY S. GLASSMAN                   )
LLC,                                                 )
     Defendant/Counterclaim Plaintiff.               )

  PLAINTIFF/COUNTERCLAIM-DEFENDANT METROPOLITAN PROPERTY AND
   CASUALTY INSURANCE COMPANY’S STATUS REPORT WITH RESPECT TO
               RECENTLY DISCOVERED DISCOVERY ISSUE

       NOW COMES Plaintiff/Defendant-in-Counterclaim, Metropolitan Property and Casualty

Insurance Company, and hereby provides the Court with the instant status report with respect to

the recently disclosed issue concerning the collection of certain emails during Metropolitan’s

implementation of its search protocols, as Metropolitan represented to the Court in its Opposition

to the Glassman Law Office’s Motion to Enforce the Order Dated March 15, 2019 (Doc. No.

1205) and to Preclude the Plaintiffs from Presenting Evidence and/or Making Comments About

Their SIU Departments (Doc. No. 1302 at 9). In further disclosure of the issues surrounding

Metropolitan’s initial collection of certain emails to conduct required searches under the search

protocol agreed to by the Plaintiffs and the Glassman Defendants, Metropolitan attaches the

Declaration of John Bonnet, Director of Litigation Support at Metropolitan Life Insurance

Company, attached hereto as Exhibit A.
        Case 1:15-cv-12939-LTS Document 1309 Filed 05/01/19 Page 2 of 2

                                                     Respectfully submitted,
                                                     By the Plaintiff/Defendant-in-Counterclaim,
                                                     Metropolitan Property and Casualty
                                                     Insurance Company
                                                     By its attorneys,

                                                     /s/ Nicholas J. Pompeo
                                                     Glenda H. Ganem
                                                     BBO No. 564374
                                                     gganem@mhg-pc.com
                                                     Peter R. Houston
                                                     phouston@mhg-pc.com
                                                     BBO No. 681915
                                                     Nicholas J. Pompeo
                                                     npompeo@mhg-pc.com
                                                     BBO No. 682361
                                                     McGovern, Houston & Ganem, P.C.
                                                     21 Merchants Row, 4th Floor
                                                     Boston, MA 02109
                                                     (617) 723-1444
Dated: May 1, 2019


                                 CERTIFICATE OF SERVICE

       I, Nicholas J. Pompeo, Esq., attorney for Plaintiff/Defendant-in-Counterclaim
Metropolitan Property and Casualty Insurance Company, hereby certify that this document, filed
through the ECF system, will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF) and/or served in compliance with the Fed.R.Civ.P.


                                                     /s/ Nicholas J. Pompeo
                                                     Nicholas J. Pompeo, Esq.

Dated: May 1, 2019




                                                 2
